Citation Nr: 0127399	
Decision Date: 12/17/01    Archive Date: 12/28/01

DOCKET NO.  89-43 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether the Board of Veterans' Appeals committed clear and 
unmistakable error in its December 1990 decision, which 
determined that there had been no clear and unmistakable 
error in an August 1978 RO decision denying service 
connection for residuals of a fractured nose.

(The issues of entitlement to service connection for panic 
disorder and generalized anxiety disorder, entitlement to 
service connection for psychiatric disability other than 
panic disorder and generalized anxiety disorder, and 
entitlement to a total disability evaluation based upon 
individual unemployability are the subjects of a separate 
decision.)


REPRESENTATION

Appellant represented by:	Michael J. Mooney, Attorney



ATTORNEY FOR THE BOARD

M. Herman, Counsel


INTRODUCTION

The veteran had active military service from January 1954 to 
December 1956.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal of an April 1989 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, which determined that the veteran had failed to submit 
new and material evidence to reopen the claim for service 
connection for residuals of a fractured nose.  Service 
connection for residuals of a fractured nose had been 
previously denied in an August 1978 RO rating action.  On 
December 7, 1990, the Board determined that the August 1978 
rating action was final and was not clearly and unmistakably 
erroneous.  However, citing a difference of opinion on the 
facts involved in the claim, the Board granted service 
connection for residuals of a fractured nose on an 
administrative basis.  

In June 1999, the veteran, through his representative, raised 
the issue whether clear and unmistakable error existed in the 
August 1978 RO decision that denied entitlement to service 
connection for residuals of a fractured nose.  Noting the 
findings of the December 1990 Board decision, the RO 
correctly determined that that issue had been subsumed by the 
December 1990 Board decision, and that it no longer had 
jurisdiction to decide the issue.  Therefore, the RO directed 
the attorney to file a motion with the Board.  The attorney 
did so.  In view of the Board's order herein vacating the 
Board's December 1990 determination that there had been no 
clear and unmistakable error in the August 1978 RO decision 
denying service connection for residuals of a fractured nose, 
the clear and unmistakable error issue is referred to the RO 
for appropriate action.  



VACATUR

As discussed above, the Board rendered a decision on December 
7, 1990, which granted service connection for residuals of a 
fractured nose on an administrative basis.  In so doing, the 
Board also determined that an August 1978 RO rating action, 
which had denied service connection for residuals of a 
fractured nose, was final and was not clear and unmistakably 
erroneous.  However, the Board now observes that it did not 
have jurisdiction in December 1990 to decide the issue of 
whether clear and unmistakable error existed in the August 
1978 RO decision.

An appellate decision may be vacated at any time by the Board 
upon request of the veteran or his representative, or on the 
Board's own motion, where it is shown there has been a denial 
of due process.  38 C.F.R. § 20.904(a) (2000).  Here, the 
Board has reviewed the procedural history of the veteran's 
1989 appeal for service connection for residuals of a 
fractured nose.  The record fails to show that the veteran 
raised the issue of whether clear and unmistakable error 
existed in the August 1978 RO decision.  There is also no 
indication that the RO considered this issue or, more 
importantly, that the veteran was furnished with the law and 
regulations pertaining to claims of clear and unmistakable 
error in a previous RO rating action.  Nevertheless, without 
having proper jurisdiction, the Board appears to have 
considered the issue sua sponte.  This action deprived the 
veteran of the opportunity to properly address and argue the 
merits of the issue.  Therefore, the Board concludes that in 
order to assure due process of law and to afford the veteran 
every equitable consideration, the portion of the December 
1990 decision, which determined that August 1978 RO rating 
action was not clear and unmistakably erroneous, should be 
vacated.



ORDER

The portion of the Board's decision of December 7, 1990, 
which determined that an August 1978 RO rating action denying 
service connection for residuals of a fractured nose was not 
clearly and unmistakably erroneous, is hereby vacated.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals


